DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 12/01/2021. 

Allowable Subject Matter
Claims 2-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 3, the prior art of record, taken alone or in combination, fails to teach a card encoding system comprising: a belt to receive an encodable card on a first surface of the belt; a contactless encoding module including an encoding antenna, wherein the encoding antenna is positioned opposite a second surface of the belt; a belt drive controller configured to rotate a drive roller to move the belt to position the encodable card for encoding using the encoding antenna; and a first roller pair and a second roller pair, wherein each of the first and second roller pairs
includes a pinch roller and an idler roller, the pinch roller of the first and second roller pairs is a bearing-hub roller, the belt is positioned between the pinch roller and the idler roller of the first and second roller pairs, and the encoding antenna is positioned opposite the second surface of the belt and between the first and second roller pairs.


With respect to independent claim 16, the prior art of record, taken alone or in combination, fails to teach a card encoding system comprising: a belt to receive an encodable card on a first surface of the belt; a contact encoding module including multiple contact pins to contact the encodeable card for encoding; a belt drive controller configured to rotate a drive roller to move the belt to position the encodable card for encoding using the multiple contact pins; and a lift mechanism configured to move the contact pins in a direction orthogonal to the first surface of the belt and lower the contact pins onto the encodeable card when the encodeable card is in position for encoding. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THIEN M LE/Primary Examiner, Art Unit 2887